Determination unanimously modified on the law, on the facts, and in the exercise of discretion, by striking and annulling the provisions canceling petitioner’s license and imposing a $1,000 bond claim, and by substituting therefor a bond forfeiture in the sum of $250 plus a 10 day deferred suspension. As so modified, the determination is confirmed, without costs or disbursements. For more than five years the respondent gave no warning to the petitioner as to any impropriety in the conduct of its catering establishment and renewed its license annually without any direction as to its activity. While the instant charges concerning the methods of operation employed by the petitioner are sustained and found to have constituted violations of its license, considering their technical nature as well as the petitioner’s past record, we conclude that the penalty imposed is disproportionate to such misconduct (Matter of L'Intrigue v. State Liq. Auth., 29 A D 2d 854.) Settle order on notice. Concur—Stevens, J. P., Steuer, Capozzoli, Tilzer and McGivern, JJ.